DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Line 3: “surface a first” should read –surface at a first--;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mensch et al., US 20190269455, herein referred to as “Mensch”.
Regarding claim 1, Mensch discloses a surgical instrument (Figure 1: forceps 10), comprising: a first jaw (Figure 2: upper jaw 38) comprising a first proximal end (Figure 3: P) and a first distal tip (Figure 3: D), wherein a first jaw midpoint is defined between said first proximal end and said first distal tip (Figures 2-3); and a second jaw (Figure 2: lower jaw 40) comprising a second proximal end (Figure 3: P) and a second distal tip (Figure 3: D), wherein a second jaw midpoint is defined between said second proximal end and said second distal tip (Figures 2-3), wherein said first proximal end and said second proximal end are movably coupled together to facilitate selective movement of said first jaw and said second jaw relative to each other between a closed position and an open position (Figures 2-3 and [0033]), wherein said first jaw (Figure 2: upper jaw 38) further comprises at least one first alignment feature thereon (Figures 2-3: upper teeth 46) that is distal to said first jaw midpoint (Figures 2-3: upper teeth 46 are along the entirety of the first jaw, therefore there is at least one first alignment feature that is distal to the first jaw midpoint), wherein said at least one first alignment feature thereon (Figures 2-3: upper teeth 46) is configured to engage a corresponding portion of said second jaw (Figures 2-3: lower sockets 60) when said first jaw and said second jaw are moved to said closed position to align said first distal tip with said second distal tip (Figure 3: upper teeth 46 and lower sockets 60).
Regarding claim 2, Mensch discloses the surgical instrument of claim 1 wherein said second jaw (Figure 2: lower jaw 40) further comprises at least one second alignment feature (Figures 2-3: lower sockets 60 and lower teeth 82) that is distal to said second jaw midpoint (Figures 2-3: lower sockets 60 and lower teeth 62are along the entirety of the second jaw, therefore there is at least one first alignment feature that is distal to the second jaw midpoint), and wherein said at least one second alignment feature (Figures 2-3: lower sockets 60 and lower teeth 62) is configured to engage a corresponding portion of said first jaw (Figures 2-3: upper teeth 46) when said first jaw and said second jaw are moved to said closed position to align said first distal tip with said second distal tip (Figure 3: upper teeth 46 and lower sockets 60 and lower teeth 62).
Regarding claim 3, Mensch discloses the surgical instrument of claim 2 wherein said first alignment feature comprises at least one first tooth (Figures 2-3: upper teeth 46) and wherein said at least one second alignment feature comprises at least one second tooth (Figures 2-3: lower teeth 62).
Regarding claim 4, Mensch discloses the surgical instrument of claim 3 wherein said first jaw comprises a linear shaped first jaw body (Figure 2: upper jaw 38), wherein said second jaw comprises a linear shaped second jaw body (Figure 2: lower jaw 40) and wherein said at least one first tooth comprises a plurality of radially arrayed first teeth on said first jaw body (Figures 2-3: upper teeth 46), and wherein said at least one second tooth comprises a plurality of radially arrayed second teeth on said second jaw body (Figures 2-3: lower teeth 62).
Regarding claim 5, Mensch discloses the surgical instrument of claim 1, further comprising at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) on at least one of said first jaw (Figure 2: upper jaw 38) and said second jaw (Figure 2: lower jaw 40).
Regarding claim 6, Mensch discloses the surgical instrument of claim 5 wherein said at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) comprises a monopolar electrode on said first jaw ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to another jaw while another current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode. The instrument can be used with monopolar current, therapies, and/or signals, bipolar current therapies, and/or signals, a blended monopolar and bipolar therapy, current, and/or signal, or a combination thereof.”).
Regarding claim 7, Mensch discloses the surgical instrument of claim 5 wherein said at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) comprises a first electrode protruding from a portion of a first jaw surface on said first jaw (Figure 2: upper center channel 44 and [0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]), wherein said first electrode protrudes from said portion of said first jaw surface a first electrode height (Figure 2: upper center channel 44), wherein said at least one first alignment feature comprises at least one first tooth (Figures 2-3: upper teeth 46) protruding from another portion of said first jaw surface (Figure 2: upper teeth 46 are on a different portion of the first jaw surface than upper center channel 44), and wherein said at least one first tooth protrudes from said another portion of said first jaw surface a first tooth height that is greater than said first electrode height (Figure 2: upper teeth 46 have a greater height than upper center channel 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch in view of Johnson et al., US 20170164972, herein referred to as “Johnson”.
Regarding claim 8, Mensch discloses the surgical instrument of claim 5, wherein said at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) comprises: a first electrode protruding from a first portion of a first jaw surface on said first jaw (Figure 2: upper center channel 44 and[0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]); and a second electrode protruding from a second portion of a second jaw surface on said second jaw (Figure 2: lower center channel 44 and [0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]). Mensch does not explicitly disclose a surgical instrument wherein said second electrode is laterally offset from said first electrode.
However, Johnson teaches a surgical instrument (Figure 1: instrument 110) wherein said second electrode is laterally offset from said first electrode ([0292]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Mensch with laterally offset electrodes as taught by Johnson so that each electrode could contact a different section of tissue (Johnson [0292]).
Regarding claim 9, Mensch in view of Johnson discloses the surgical instrument of claim 8, and Mensch further discloses a surgical instrument wherein said first electrode protrudes from said first portion of said first jaw surface a first electrode height (Figure 2: upper center channel 44 and[0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]), and wherein said at least one first alignment feature (Figures 2-3: upper teeth 46)  protrudes from another portion of said first jaw surface Figures 2: upper teeth 46 are on a different portion of the first jaw surface than upper center channel 46) at a first alignment height that is greater than said first electrode height (Figure 2: upper teeth 46 have a greater height than upper center channel 44).

Claims 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensch in view of Ciarrocca, US 20030055424, herein referred to as “Ciarrocca”.
Regarding claim 10, Mensch discloses a surgical instrument (Figure 1: forceps 10), comprising: a first jaw (Figure 2: upper jaw 38) comprising a first proximal end (Figure 3: P) and a first distal tip (Figure 3: D), and wherein said first jaw body defines a first jaw clamping face (Figure 2: upper jaw 38); and a second jaw (Figure 2: lower jaw 40) comprising a second proximal end (Figure 3: P) and a second distal tip (Figure 3: D), wherein second jaw body defines a second jaw clamping face (Figure 2: lower jaw 40), wherein said first proximal end and said second proximal end are movably coupled together to facilitate selective movement of said first jaw and said second jaw relative to each other between a closed position and an open position (Figures 2-3 and [0033]), wherein said first jaw (Figure 2: upper jaw 38) further comprises at least one first alignment feature (Figures 2-3: upper teeth 46) on a portion of said first jaw clamping face that is closer to said first distal tip than said first proximal end (Figures 2-3: upper teeth 46 are along the entirety of the first jaw, therefore there is at least one first alignment feature that is closer to said first distal tip than said first proximal end), wherein said second jaw (Figure 2: lower jaw 40) further comprises a second alignment feature on said second jaw clamping face corresponding to each said first alignment feature (Figures 2-3: lower sockets 60), wherein each first alignment feature (Figures 2-3: upper teeth 46) is configured to interact with said corresponding second alignment feature (Figures 2-3: lower sockets 60) when said first jaw (Figure 2: upper jaw 38) and said second jaw (Figure 2: lower jaw 40) are moved into said closed position such that said interaction between said first alignment feature and said corresponding second alignment feature moves said first distal tip and said second distal tip into an aligned position (Figure 3: upper teeth 46 and lower sockets 60). Mensch does not explicitly disclose a surgical instrument wherein the first distal tip terminates at a first point that is laterally displaced from said first jaw axis, and wherein the second distal tip terminates at a second point that is laterally displaced from said second jaw axis.
However, Ciarrocca teaches a surgical instrument (Figure 2a: instrument 1) wherein the first distal tip terminates at a first point that is laterally displaced from said first jaw axis (Figure 8a: upper jaw 13), and wherein the second distal tip terminates at a second point that is laterally displaced from said second jaw axis (Figure 8a: lower jaw 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Mensch with the first and second distal tip laterally displaced from their jaw axes to reduce the level or undesirable collateral tissue destruction (Ciarrocca [0039]).
Regarding claim 11, Mensch in view of Ciarrocca discloses the surgical instrument of claim 10, and Mensch further discloses a surgical instrument wherein said first point is aligned with said second point when said first distal tip and said second distal tip are in said aligned position (Figure 3: D).
Regarding claim 12, Mensch in view of Ciarrocca discloses the surgical instrument of claim 10, and Mensch further discloses a surgical instrument wherein said first jaw axis and said second jaw axis lie in a common plane when said first distal tip and said second distal tip are in said aligned position (Figure 3).
Regarding claim 13, Mensch in view of Ciarrocca discloses the surgical instrument of claim 10, and Mensch further discloses a surgical instrument wherein said at least one first alignment feature comprises a plurality of radially arrayed first teeth protruding from said first jaw clamping face (Figures 2-3: upper teeth 62 and [0056]: “The one or more upper teeth may be generally triangle-shaped, square-shaped, rounded, oval, tear-drop shaped, irregularly-shaped, or a combination thereof.”), and wherein said corresponding second alignment feature comprises a second tooth corresponding to each said first tooth (Figures 2-3: lower sockets 60 and lower teeth 62), wherein each said second tooth protrudes from said second jaw clamping face in a second radial array (Figures 2-3: lower teeth 62 and [0056]: “The one or more upper teeth may be generally triangle-shaped, square-shaped, rounded, oval, tear-drop shaped, irregularly-shaped, or a combination thereof.”).
Regarding claim 14, Mensch in view of Ciarrocca discloses the surgical instrument of claim 10, and Mensch discloses a surgical instrument further comprising at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) on at least one of said first jaw clamping face (Figure 2: upper jaw 38) and said second jaw clamping face (Figure 2: lower jaw 40).
Regarding claim 15, Mensch in view of Ciarrocca discloses the surgical instrument of claim 10, and Mensch further discloses a surgical instrument wherein said at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”)  comprises a monopolar electrode on said first jaw clamping face ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to another jaw while another current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode. The instrument can be used with monopolar current, therapies, and/or signals, bipolar current therapies, and/or signals, a blended monopolar and bipolar therapy, current, and/or signal, or a combination thereof.”).
	Regarding claim 16, Mensch in view of Ciarrocca discloses the surgical instrument of claim 14, and Mensch further discloses a surgical instrument wherein said at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) comprises a first electrode protruding from said first jaw clamping face a first electrode height (Figure 2: upper center channel 44 and [0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]), wherein said at least one first alignment feature (Figure 2: upper teeth 46) comprises at least one first tooth protruding from another portion of said first jaw clamping face (Figures 2-3: upper teeth 46 are on a different portion of the first jaw than upper center channel 44), and wherein said at least one first tooth protrudes from said another portion of said first jaw clamping face a first tooth height that is greater than said first electrode height (Figure 2: upper teeth 46 have a greater height than upper center channel 44).
Regarding claim 19, Mensch discloses a surgical instrument (Figure 1: forceps 10), comprising: a first jaw comprising a first jaw body defining a first jaw axis (Figure 2: upper jaw 38), wherein said first jaw body defines a first proximal end (Figure 3: P) and a first distal tip (Figure 3: D), and wherein said first jaw body defines a first jaw clamping face (Figure 2: upper jaw 38); a second jaw comprising a second jaw body defining a second jaw axis (Figure 2: lower jaw 40), wherein said second jaw body defines a second proximal end (Figure 3: P) and a second distal tip (Figure 3: D), wherein second jaw body defines a second jaw clamping face (Figure 2: lower jaw 40), wherein said first proximal end and said second proximal end are movably coupled together to facilitate selective movement of said first jaw and said second jaw relative to each other between a closed position and an open position (Figures 2-3 and [0033]); and means for applying an alignment motion to said first jaw and said second jaw when said first jaw and said second jaw are moved from said open position toward said closed position ([0033]), and wherein a magnitude of said alignment motion increases as said first jaw clamping surface and said second jaw clamping surface get closer together such that said first distal tip and said second distal tip are moved into an aligned position when said first jaw and said second jaw reach said closed position ([0033] and [0044] and [0049]). Mensch does not explicitly disclose a surgical instrument wherein the first distal tip terminates at a first point that is laterally displaced from said first jaw axis, and wherein the second distal tip terminates at a second point that is laterally displaced from said second jaw axis.
However, Ciarrocca teaches a surgical instrument (Figure 2a: instrument 1) wherein the first distal tip terminates at a first point that is laterally displaced from said first jaw axis (Figure 8a: upper jaw 13), and wherein the second distal tip terminates at a second point that is laterally displaced from said second jaw axis (Figure 8a: lower jaw 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Mensch with the first and second distal tip laterally displaced from their jaw axes to reduce the level or undesirable collateral tissue destruction (Ciarrocca [0039]).
Regarding claim 20, Mensch discloses a surgical instrument (Figure 1: forceps 10), comprising: a first jaw comprising a first jaw body defining a first jaw axis (Figure 2: upper jaw 38), wherein said first jaw body defines a first proximal end (Figure 3: P) and a first distal tip (Figure 3: D), and wherein said first jaw body defines a first jaw clamping face (Figure 2: upper jaw 38); a second jaw comprising a second jaw body defining a second jaw axis (Figure 2: lower jaw 40), wherein said second jaw body defines a second proximal end (Figure 3: P) and a second distal tip (Figure 3: D), wherein second jaw body defines a second jaw clamping face (Figure 2: lower jaw 40), wherein said first proximal end and said second proximal end are movably coupled together to facilitate selective movement of said first jaw and said second jaw relative to each other between a closed position and an open position (Figures 2-3 and [0033]); and at least one jaw alignment feature on at least one of said first jaw and said second jaw (Figure 2-3: upper teeth 46), wherein said at least one jaw alignment feature applies an alignment motion to at least one of said first jaw and said second jaw when said first jaw and said second jaw are moved from said open position toward said closed position (Figures 2-3 and [0033]), and wherein a magnitude of said alignment motion increases as said first jaw clamping surface and said second jaw clamping surface get closer together such that said first distal tip and said second distal tip are moved into an aligned position when said first jaw and said second jaw reach said closed position ([0033] and [0044] and [0049]). Mensch does not explicitly disclose a surgical instrument wherein the first distal tip terminates at a first point that is laterally displaced from said first jaw axis, and wherein the second distal tip terminates at a second point that is laterally displaced from said second jaw axis.
However, Ciarrocca teaches a surgical instrument (Figure 2a: instrument 1) wherein the first distal tip terminates at a first point that is laterally displaced from said first jaw axis (Figure 8a: upper jaw 13), and wherein the second distal tip terminates at a second point that is laterally displaced from said second jaw axis (Figure 8a: lower jaw 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Mensch with the first and second distal tip laterally displaced from their jaw axes to reduce the level or undesirable collateral tissue destruction (Ciarrocca [0039]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ciarrocca, further in view of Johnson. 
Regarding claim 17, Mensch in view of Ciarrocca discloses the surgical instrument of claim 14, wherein said at least one electrode ([0030]: “For example, a current, therapy, and/or signal may be passed from or through one jaw to a remote pad or electrode.”) comprises: a first electrode protruding from a first portion of said first jaw clamping face on said first jaw (Figure 2: upper center channel 44 and[0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]); and a second electrode protruding from a second portion of said second jaw clamping face on said second jaw (Figure 2: lower center channel 44 and [0041]: “The cutting assembly may include one or more cutting blades. The cutting blade may function to effect an item or feature of interest. For example, the cutting blade may function to cut, transect, cauterize, or a combination thereof a feature or area of interest.” and [0047]). Mensch in view of Ciarrocca does not explicitly disclose a surgical instrument wherein said second electrode is laterally offset from said first electrode.
However, Johnson teaches a surgical instrument (Figure 1: instrument 110) wherein said second electrode is laterally offset from said first electrode ([0292]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Mensch with laterally offset electrodes as taught by Johnson so that each electrode could contact a different section of tissue (Johnson [0292]).
Regarding claim 18, Mensch in view of Ciarrocca and Johnson discloses the surgical instrument of claim 17, and Mensch further discloses a surgical instrument wherein said first electrode comprises a first bipolar electrode ([0065]: “The lower jaw may be in communication with a therapy current so that the one or more jaws can function as a monopolar jaw, a bipolar jaw, or both.”), and wherein said second electrode comprises a second bipolar electrode ([0065]: “The lower jaw may be in communication with a therapy current so that the one or more jaws can function as a monopolar jaw, a bipolar jaw, or both.”) and wherein said at least one electrode further comprises a monopolar electrode supported on said first jaw ([0041]: “One or more, currents, signals, and/or therapies may be supplied to the one or more cutting blades so that the blade can function as an electrosurgical blade. The one or more currents, signals, and/or therapies may be supplied to the cutting blade so that the blade can function as a monopolar blade, a bi-polar blade, or both.” and [0065]: “The lower jaw may be in communication with a therapy current so that the one or more jaws can function as a monopolar jaw, a bipolar jaw, or both.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794